Mr. Presiding Justice Waterman delivered the opinion of the Court. The triplicate disposal of the intervening petition is not approved of. The three inconsistent orders amount to one thing—a dismissal of the petition. The court should not have allowed it to be filed, or should have, when filed, dismissed the same. If the position assumed in said petition is well taken, viz., that the court had no jurisdiction to ap-' point a receiver, appellant can disregard its action and levy on the goods of the corporation in the receiver’s hands; if the sheriff improperly refuse to levy, surely the able counsel who represent appellant know what to do in such case. A good cause of action against the sheriff may be much better than an attachment of the property of an insolvent corporation. Appellant is endeavoring to collaterally attack the judgment of the Circuit Court. ' If it wish to do this the courts are open for an independent suit. We are not on this appeal called upon to say whether the court had jurisdiction to appoint a receiver. The record sets forth facts showing that the court had' jurisdiction of the parties; that it found the existence of facts which gave it jurisdiction of the subject-matter. Counsel well know how the judgment of a court of a superior and general jurisdiction can be attacked and what must be shown in order to set it aside. Appellant was not entitled to appeal from the order appointing a receiver; it was not a party to such judgment. The judgment of the Circuit Court is affirmed.